Citation Nr: 1331401	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-09 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a lower back strain currently rated 20 percent.

2.  Entitlement to a temporary total rating under the provisions of either 38 C.F.R. § 4.29 (2013) or 38 C.F.R. § 4.30 (2013). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In an August 2008 rating decision, the RO granted an increased rating of 20 percent for residuals of a lower back strain.  

The Board notes that the Veteran did not file a notice a disagreement to the August 2008 rating decision.  However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  Here, new and material evidence (i.e., the Veteran's July 2009 statement describing increased back symptoms and a July 2009 VA examination report) was received within a year of the unappealed August 2008 rating decision.  Accordingly, the August 2008 rating decision is the proper rating action on appeal.  In addition, because less than the maximum available benefit for a schedular rating was awarded, the claim remained on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a February 2010 rating decision, the RO denied entitlement to a temporary total rating.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in July 2012.  A transcript of this hearing is of record.  At the hearing the Veteran submitted additional evidence and waived the right to initial RO review.  See 38 C.F.R. § 20.1304 (2012).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case for an examination to assess the current severity of the Veteran's lower back strain and, to obtain additional VA and non-VA treatment medical records and other pertinent evidence.  See 38 C.F.R. § 3.159(c)(2) (2013); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

At the July 2012 hearing, the Veteran reported his back disability had worsened since the last examination in January 2011.  He testified that his back pain had increased and he had experienced more muscle spasms, frequent urination, and symptoms in his left lower extremity.  He also indicated that he had experienced several weeks of incapacitation in 2011, and almost a five-week period of incapacitation over the past 12 months, due to his back disability.  

The Veteran also testified that there are additional, pertinent VA and non-VA medical records that are outstanding.  He indicated there were medical records available from two private physicians, Dr. Ruden (of Marc Kress and Associates) from 2008 to 2009, and Dr. Oyejide dated from 2011 to the present.  The Veteran also noted that he had received treatment from the VA medical center (VAMC) in Philadelphia, Pennsylvania (PA) since July 2012.  VA treatment records available via Virtual VA are current through November 2012.  On appeal, VA treatment records dated since November 2012 must be associated with the claim file.   

In addition, the Veteran stated that he had not yet provided VA with all of the medical statements/and work excuse notes, to include a request for leave under the Family Medical Leave Act (FMLA), that he had submitted to his employer in relation to his need for convalescence due to his service-connected back disability.  On remand, the agency of original jurisdiction (AOJ) is to request that he either provide these records or provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain the additional evidence from his employer.  38 C.F.R. § 3.159(c).

Finally, the Veteran testified that he received vocational rehabilitation benefits for an unspecified period.  The Veteran's VA vocational rehabilitation records must be associated with the claim file.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  Obtain non-duplicative copies of all records referred to by the Veteran that are not already of record, to include those from Dr. Neff from June 2007 to the present, Dr. Ruden (of Marc Kress and Associates) from 2008 to 2009; Dr. Oyejide dated from 2011 to the present; and any pertinent VA treatment records since July 2012.  Any negative response must be associated with the claim file.

2.  Obtain and associate with the claims folder, a copy or an original of the Veteran's VA vocational rehabilitation file.

3.  Invite the Veteran to submit any medical statements submitted to his employer, to include any requests for sick leave, requests for leave under FMLA, and any other lay or medical evidence related to his claims.  If necessary, ask the Veteran to provide authorization to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal from his employer.  

4.  After associating any pertinent outstanding records with the claim folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his low back strain.  The claim file must be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies and identify all orthopedic and neurologic pathology found to be present, including those affecting the bowel or bladder.  All findings must be set forth in the examination report.

All appropriate tests must be conducted, to include range of motion studies expressed in degrees, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner is to express any functional loss in terms of additional degrees of limited motion, i.e., the extent of his pain-free motion. 

In addition, if possible, the examiner should state whether the low back strain has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found to be present.

5.  Readjudicate the claims.  If the benefits sought remain denied, a supplemental statement of the case must be issued and the Veteran given an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


